Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350)* In connection with the Annual Report of Blueknight Energy Partners, L.P., a Delaware limited partnership (the “Partnership”), on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission (the “Report”), each of the undersigned, James C. Dyer, IV, Chief Executive Officer of Blueknight Energy Partners G.P., L.L.C., and Alex G. Stallings, Chief Financial Officer and Secretary of Blueknight Energy Partners G.P., L.L.C., certifies, pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350), that to his knowledge: (1) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Partnership. /s/ James C. Dyer, IV James C. Dyer, IV Chief Executive Officer of Blueknight Energy Partners G.P., L.L.C., general partner of Blueknight Energy Partners, L.P. March 30, 2010 /s/ Alex G. Stallings Alex G. Stallings Chief Financial Officer and Secretary of Blueknight Energy Partners G.P., L.L.C., general partner of Blueknight Energy Partners, L.P. March 30, 2010 *A signed original of this written statement required by Section906 has been provided to the Partnership and will be retained by the Partnership and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished to the Securities and Exchange Commission as an exhibit to the Report.
